UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-4770


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY HOWARD RICHARDSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cr-00597-RDB)


Submitted:   June 24, 2010                 Decided:   July 13, 2010


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey Howard Richardson, Appellant Pro Se. Kwame Jangha Manley,
Assistant United States Attorney, Rod J. Rosenstein, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Corey Richardson appeals his convictions and 552 month

sentence for possession of a firearm by a felon, in violation of

18     U.S.C.    § 922(g)(1)       (2006),        possession       with    intent   to

distribute      cocaine    base,     in    violation     of   21    U.S.C.   § 841(a)

(2006), and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 922(c).                        We have

reviewed the contentions raised in Richardson’s informal brief

as     well     as   the    record        and     find   no    reversible      error.

Accordingly, we affirm the district court’s judgment and deny

Richardson’s motion to further stay this appeal to permit him

additional time to obtain counsel.                 United States v. Richardson,

No. 1:05-cr-00597-RDB (D. Md. July 12, 2006).                      We dispense with

oral    argument     because      the     facts    and   legal     contentions      are

adequately      presented    in    the     materials     before      the   court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2